Citation Nr: 1754886	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-17 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for herniated nucleus pulposus L5-S1 with S-1 radiculopathy, status post hemilaminectomy L5-S1.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

(The issue of entitlement to an increased rating for hemorrhoids will be addressed in another decision.)


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In January 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge with regard to his claims for a higher rating for his lumbar spine disability and a TDIU.

This case was previously before the Board in April 2015 when the appeal was remanded to provide an examination and obtain pertinent evidence.  As discussed below, additional development is required, and thus, discussion of VA's compliance with the directives of the previous remands is not necessary at this time.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

In this decision, the Board grants a rating of 20 percent for the Veteran's lumbar spine disability and a separate 10 percent rating for mild radiculopathy of the right lower extremity.  The issues of the Veteran's entitlement to a rating in excess of 20 percent for his lumbar spine disability, to include consideration regarding whether he is entitled to higher or separate ratings for associated neurologic abnormalities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran has demonstrated pain and corresponding functional impairment with regard to his lumbar spine disability, and he has used therapy and multiple medications for relief.

2.  During the period on appeal, the Veteran has had at least mild right lower extremity radiculopathy associated with his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for service-connected herniated nucleus pulposus L5-S1 with S-1 radiculopathy, status post hemilaminectomy L5-S1, have been met during the period on appeal.  38 U.S.C. §§ 1155, 5103A (2012); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71a (2017); Jones v. Shinseki, 26 Vet. App. 56 (2012).

2.  The criteria for a disability rating of 10 percent for radiculopathy of the right lower extremity have been met during the period on appeal.  38 U.S.C. §§ 1155, 5103A (2012); 38 C.F.R. §§ 3.102, 4.10, 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After careful review of the evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating is warranted for the entirety of the appeal period.  Although the Veteran has not demonstrated forward flexion limited to 60 degrees or less, pain on motion must be taken into account when rating a disability based on limitation of motion.  Here, the Veteran has had symptoms of painful motion and functional impairment.  See 38 C.F.R. § 4.40 (2017); see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  Additionally, during his January 2015 Board hearing, the Veteran competently and credibly testified that he uses a VA-issued cane and is uncomfortable when standing or sitting for more than thirty minutes, and the February 2016 VA examination report reveals that prolonged walking and standing aggravate his back symptoms, he is unable to do heavy lifting (greater than twenty-five pounds), and his current treatment includes chiropractic treatment, using a TENS unit, and taking Celebrex, Tramadol, Gabapentin, and Aleve, which provide some relief.  See Jones, 26 Vet. App. at 61-63 (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Accordingly, the Board finds that a 20 percent rating is warranted for the entirety of the appeal.

Further, the evidence shows that the Veteran has pain down the anterior right leg, experiences mild radiculopathy in his right lower extremity, and right side sciatica was indicated.  See February 2016 VA Disability Benefits Questionnaire.  Thus, a separate 10 percent rating for radiculopathy of the right lower extremity is warranted for the period on appeal.  See 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 8520 (2017).


ORDER

Subject to the applicable criteria governing the payment of monetary benefits, a 20 percent disability rating is granted for herniated nucleus pulposus L5-S1 with S-1 radiculopathy, status post hemilaminectomy L5-S1, for the period on appeal.

Subject to the applicable criteria governing the payment of monetary benefits, a 10 percent disability rating is granted for radiculopathy of the right lower extremity for the period on appeal.





REMAND

The matters of the Veteran's entitlement to a disability rating in excess of 20 percent for his service-connected lumbar spine disability, to include consideration regarding whether he is entitled to higher or separate ratings for associated neurologic abnormalities, and entitlement to a TDIU remain before the Board.

During his January 2015 Board hearing, the Veteran asserted that his service-connected back disability worsened since his December 2013 VA examination.  Thus, as directed by the Board's April 2015 remand, the AOJ provided an examination in February 2016.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the testing listed in the final sentence of 38 C.F.R. § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Additionally, the Court recently issued the decision Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), concerning the adequacy of VA orthopedic examinations.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."

Although an additional VA examination was provided in February 2016, it does not appear the range of motion testing conducted is in accord with the requirements noted above.  Thus, the February 2016 examination is inadequate for complete resolution of the Veteran's claim and a new VA examination that adequately addresses the Veteran's lumbar spine disability should be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As the Veteran's claim for a TDIU is inextricably intertwined with his claim for a higher rating for his spine disability, the Board finds that the issue of the Veteran's entitlement to a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder, physically or electronically, all records of the Veteran's recent and pertinent VA treatment.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  After associating any records obtained by way of the above development, schedule the Veteran for a VA spine examination to determine the current severity of his service-connected back disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all lumbar spine pathology found to be present, to include orthopedic and neurologic pathology.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (in the case of the right shoulder).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner should also indicate whether the Veteran's lumbar spine disability has resulted in occupational impairment.  

3.  After ensuring that the requested development is completed and the examination is adequate, readjudicate the issues on appeal.  If any benefits sought are not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


